Order, Family Court, New York County (Leah Marks, J.), entered on or about June 30, 1994, which denied respondent mother’s motion to vacate her default at the fact-finding and dispositional hearings held in connection with the petition to terminate her parental rights to the subject child, unanimously affirmed, without costs.
The only appealable matter herein is the order denying the motion to vacate the default; appellant is precluded from challenging either the court’s factual findings or the procedure by which they were reached (CPLR 5511; Matter of Geraldine Rose W., 196 AD2d 313, lv dismissed 84 NY2d 967). The party seeking to vacate a default must demonstrate the existence of a reasonable excuse for the default and a meritorious defense to the proceeding (Matter of Donald LL., 210 AD2d 768; Matter of "Male” Jones, 128 AD2d 403). Under the circumstances herein, Family Court properly exercised its discretion in refusing to vacate the default since the mother’s conclusory, unsupported allegations failed to demonstrate either of these *368requisite elements. Concur—Murphy, P. J., Wallach, Kupferman, Ross and Williams, JJ.